   LLP
    450
Sansome
  Street 1                                 Gil Glancz (SBN NV 239389)
   12th                                    gglancz@selmanlaw.com
         2                                 SELMAN BREITMAN LLP
  Floor                                    3993 Howard Hughes Parkway, Suite 200
    San 3                                  Las Vegas, NV 89169-0961
                                           Telephone:    702.228.7717
Francisco4                                 Facsimile:    702.228.8824
   , CA 5                                Wendy M. Schenk (SBN CA 177397),
                                         Pro Hac Vice Application Pending
  94111 6                                wschenk@selmanlaw.com
                                         SELMAN BREITMAN LLP
                                       7 33 New Montgomery, Sixth Floor
                                         San Francisco, CA 94105-4537
                                       8 Telephone:    415.979.0400
                                         Facsimile:    415.979.2099
                                       9
                                      10 Attorneys for Defendant EVEREST NATIONAL INSURANCE
                                         CO.
    LLP




                                      11

                                      12
 Selman Breitman
                   ATTORNEYS AT LAW




                                                                       UNITED STATES DISTRICT COURT
                                      13
                                                                              DISTRICT OF NEVADA
                                      14

                                      15

                                      16 CENTEX HOMES, a Nevada general                       Case No. 2:19-cv-01284-JCM-VCF
                                         partnership,
                                      17                                                      JOINT STIPULATION TO EXTEND
                                                      Plaintiff,                              TIME TO FILE ANSWER TO INITIAL
                                      18                                                      COMPLAINT
                                                v.
                                      19                                                      Complaint Served:      October 16, 2019
                                         FINANCIAL PACIFIC INSURANCE                          Current Response Date: November 6, 2019
                                      20 COMPANY, et al.,                                     New Response Date:     December 6, 2019

                                      21                 Defendants.

                                      22

                                      23          TO THE COURT AND ALL COUNSEL OF RECORD:
                                      24          Centex Homes ("Plaintiff") and Defendant, Everest National Insurance Company
                                      25 ("Everest"), hereby stipulate and agree, by and through their counsel of record, that the deadline

                                      26 for Everest to file an Answer to Plaintiff's Complaint shall be extended by thirty (30) days. An
                                      27 extension of Everest's deadline is necessary in order to allow Everest to gather all necessary

                                      28 documents and information, as well as informally exchange information and work together with

                                                                                          1
 412206.1 1062.46874
   LLP
    450
Sansome
  Street 1                                 Centex to narrow the scope of the parties' alleged dispute. Consequently, Everest requires
   12th
         2                                 additional time to evaluate the Complaint's allegations and finalize its Answer to the Complaint.
  Floor
    San 3                                  This is the first request for an extension to respond to Plaintiff's Complaint. Pursuant to this

Francisco4                                 stipulation, the new deadline for Everest to file an Answer to Plaintiff's Complaint shall be
   , CA 5                                  December 6, 2019.
  94111 6                                         This stipulation shall not constitute an appearance by Everest. Everest does not waive its
                                       7 right to challenge the Court's jurisdiction over this matter and/or whether it was validly served

                                       8 with the Summons and Complaint. Plaintiff and Everest further stipulate and agree that this

                                       9 stipulation may be signed in counter-parts.
                                      10 DATED: November 5, 2019                          SELMAN BREITMAN LLP
    LLP




                                      11

                                      12                                                  By:     /s/ Gil Glancz _____________________
 Selman Breitman
                   ATTORNEYS AT LAW




                                                                                                 GIL GLANCZ
                                      13                                                         Attorneys for Defendant EVEREST
                                                                                                 NATIONAL INSURANCE CO.
                                      14

                                      15 DATED: November 5, 2019                          PAYNE & FEARS LLP

                                      16
                                                                                          By:     /s/ Sarah J. Odia ___________________
                                      17                                                         SARAH J. ODIA
                                                                                                 Attorneys for Plaintiff CENTEX HOMES
                                      18

                                      19                                          ATTESTATION
                                      20          In accordance with Rule 5 of the Federal Rule of Civil Procedure, I hereby attest that
                                      21 concurrence in the filing of this document has been obtained from the other Signatory, which

                                      22 shall serve in lieu of her signature on the document.

                                      23 DATED: November 5, 2019                          SELMAN BREITMAN LLP
                                      24

                                      25                                                  By:     /s/ Gil Glancz _____________________
                                                                                                 GIL GLANCZ
                                      26                                                         Attorneys for /Defendant
                                                                                                 EVEREST NATIONAL INSURANCE CO.
                                      27

                                      28

                                                                                          2
  412206.1 1062.46874
   LLP
    450
Sansome
  Street 1                                 Gil Glancz (SBN NV 239389)
   12th                                    gglancz@selmanlaw.com
         2                                 SELMAN BREITMAN LLP
  Floor                                    3993 Howard Hughes Parkway, Suite 200
    San 3                                  Las Vegas, NV 89169-0961
                                           Telephone:    702.228.7717
Francisco4                                 Facsimile:    702.228.8824
   , CA 5                                Wendy M. Schenk (SBN CA 177397),
                                         Pro Hac Vice Application Pending
  94111 6                                wschenk@selmanlaw.com
                                         SELMAN BREITMAN LLP
                                       7 33 New Montgomery, Sixth Floor
                                         San Francisco, CA 94105-4537
                                       8 Telephone:    415.979.0400
                                         Facsimile:    415.979.2099
                                       9
                                      10 Attorneys for Defendant EVEREST NATIONAL INSURANCE
                                         CO.
    LLP




                                      11

                                      12                              UNITED STATES DISTRICT COURT
 Selman Breitman
                   ATTORNEYS AT LAW




                                      13                                    DISTRICT OF NEVADA

                                      14

                                      15 CENTEX HOMES, a Nevada general                      Case No. 2:19-cv-01284
                                         partnership,
                                      16                                                     ORDER RE JOINT STIPULATION TO
                                                      Plaintiff,                             EXTEND TIME TO FILE ANSWER TO
                                      17                                                     INITIAL COMPLAINT
                                                v.
                                      18                                                     Complaint Served:      October 16, 2019
                                         FINANCIAL PACIFIC INSURANCE                         Current Response Date: November 6, 2019
                                      19 COMPANY, et al.,                                    New Response Date:     December 6, 2019

                                      20                Defendants.

                                      21

                                      22

                                      23                                                 ORDER

                                      24         Based on the concurrently-filed Joint Stipulation to Extend Time to file an Answer to the

                                      25 Initial Complaint filed by Centex Homes and Everest National Insurance Company,

                                      26
                                      27

                                      28

                                                                                         1
 412207.1 1062.46874
   LLP
    450
Sansome
  Street 1                                        IT IS HEREBY ORDERED that the Joint Stipulation is GRANTED. Defendant Everest
   12th
         2                                 National Insurance Company shall have until December 6, 2019 to file an Answer to the
  Floor
    San 3                                  Complaint in this action.

Francisco4                                        IT IS SO ORDERED.
   , CA 5
                                                   November 6, 2019
  94111 6                                  Dated: ______________________          _______________________________________
                                                                                  HON. CAM FERENBACH
                                       7                                          UNITED STATES MAGISTRATE JUDGE
                                       8

                                       9
                                      10
    LLP




                                      11

                                      12
 Selman Breitman
                   ATTORNEYS AT LAW




                                      13

                                      14

                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26
                                      27

                                      28

                                                                                    2
  412207.1 1062.46874
